DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear what the metes and bounds of “a computer-readable data structure representing a design” are. Such a computer readable data structure could reasonably include: a JPEG image of the heat exchanger captured by a cell phone; the published PDF and TIFF files of the US-PGPub for this very application stored on the EAST server or other services such as Google Patents which describe the device via the specification, drawings, and claims; emails between the inventor and attorney generated in preparation of filing the application and other indeterminate material.
Regarding claim 20, the further recitation of a storage medium storing the data structure of claim 19 would correlate to materials such as: the data card or cell phone of any party who took an image of the device; the data servers of the USPTO and Google; and the email servers used by the inventor and/or their law firm as well as other indeterminate material.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As described in the 112(b) section above, the scope of claims 19-20 includes non-statutory subject matter such as any digital copy of the very patent which the applicant seeks to have issued.
Additionally, claim 20 does not specify that the computer readable storage medium is non-transitory.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art, Kuczek (US 2017/0146305), teaches a heat exchanger comprising: a heat exchanger core (e.g. 106, 206, 306, 406, 506) comprising first and second fluid flow channels (Fig. 2H; 234, 232) for exchange of heat between first fluid and second fluid in the first and second fluid flow channels, respectively (Para. [0031]); a first manifold portion (from 208 to 206) to direct the first fluid between the first fluid flow channels in the heat exchanger core and a first fluid interface portion (see central portions exposed in Figs. 2D and 2E; interface portion is the portion which runs at approximately 45 degrees orientation to the core flow direction) comprising fewer first fluid flow channels (defined by dividers 222) than the heat exchanger core (see Fig. 2D); a second manifold portion (from 210 to 206) to direct the second fluid between the second fluid flow channels and a second fluid interface portion (see central portions exposed in Figs. 2D and 2E; interface portion is the portion which runs at approximately 45 degrees orientation to the core flow direction) comprising fewer second fluid flow channels (defined 
However, Kuczek does not teach or fairly suggest that the “passage portion” as described above is a “tunnel” as required by the claim. Rather, the passage portion of Kuczek is only surrounded by the second fluid flow on three side (not surrounded on the right side in Figs. 2F-2G) and therefore does not constitute a “tunnel”. Nor has any teaching been found in the prior art which appears combinable with Kuczek to cure this deficiency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763